DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 06/10/2020 are accepted by the Examiner.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/10/2020, 07/21/2020, 10/28/2020, 12/30/2020, 04/20/2022, and 06/03/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Allowable Subject Matter
Claims 1-13 are allowed.

Examiner’s Statement of Reasons for Allowance
	The prior art of record does not expressly teach or render obvious the invention as recited in independent claim 1. Specifically, the prior art of record does not teach the features of the claim limitations that include for events received by event listeners, 
assigning shard chunks on each shard node of a sharded database, adding new shards to the sharded database, in response to the event broker generating new events based on a configuration parameter with an increased listener hash range, rebalancing of instances of a component listener based on health collections of the components and an allocation of a listener hash range for each instance of the component listener, 
configuring a number of dispatcher threads in an event broker listener, and running multiple event listeners in parallel for the event such that the instance of the event listener receives the event in combination with the other limitations recited in the context of independent claim 1.
	The closest prior arts of record, Mellor et al. (U.S. PGPUB No. 2016/0105370 A1, hereinafter “Mellor”) teaches systems and methods for event processing with enhanced throughput; and Brenna et al. (NPL, “Distributed Event Processing with Non-deterministic Finite Automata”, hereinafter “Brenna”), teaches methods for distributing an event processing system that is based on partitioning using hash function configured to run as pipeline steps on separate machines. However, neither Mellor nor Brenna teaches the features of the claim limitations disclosed above in combination with the other limitations recited in the context of independent claim 1.
In addition, the prior art of record does not provide a basis of evidence for asserting a motivation that one of ordinary skill level in the art before the effective filing date of the claimed invention to have integrated or modified the systems and methods for event processing with enhanced throughput, or the methods for distributing an event processing system that is based on partitioning using hash function configured to run as pipeline steps on separate machines in combination with the other limitations recited in the context of independent claim 1.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER KHONG/Primary Examiner, Art Unit 2157